DEBT on a writing obligatory for the payment of one hundred and twenty dollars. The declaration set forth the sum in words as above. The note, when produced on oyer, showed a promise to pay $120.-, the sum being expressed in figures. Held, that the variance was immaterial.
Plea, in this case, that the obligation had been given to the plaintiff in part payment of a tract of land purchased of him by the defendant, which land had been previously devised to the plaintiff; that the plaintiff knew of the will, and had had it under his control, for three years next ensuing the testator’s death, but had not, within that time, caused the same to be proved and recorded. Held, on demurrer, that the plea was insufficient. ■